Order entered August 4, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00390-CV

                      IN RE CHRISTOPHER L. BAILEY, Relator

               Original Proceeding from the Criminal District Court No. 7
                                 Dallas County, Texas
                           Trial Court Cause No. F10-52967

                                         ORDER
                     Before Justices Lang-Miers, Myers, and Boatright

      Based on the Court’s opinion of this date, we DENY relator’s April 18, 2017 petition for

writ of mandamus as moot.


                                                   /s/   LANA MYERS
                                                         JUSTICE